Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.

Allowable Subject Matter
Claims 1-3, 5-14, 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art Vogels et al. (US Pub 2020/0027198 A1) teaches receiving guide data for a rendered image frame in a sequence of rendered image frames, receiving external state including a reconstructed previous rendered image frame with fewer artifacts compared with the previous rendered image frame, processing the guide data for the rendered image frame using layers of a neural network model to produce a sample map that indicates a number of samples to be computed for each pixel in the rendered image frame.
 Caballero et al (US Patent 10,701,394 B1) teaches the external state is warped, using difference data corresponding to changes between the previous rendered image frame and the rendered image frame, to produce warped external state; and wherein the warped external state is input to one or more of the layers of the neural network.
For claim 1, 12 and 20, the prior art of records do not teach or fairly suggest alone or in reasonable combination (in consideration of the claim as a whole) the limitations: 
the guide data for the previous rendered image frame using layers of the neural network model to produce a first sample map that indicates a number of samples to be computed for each pixel in the previous rendered image frame.
For claim 6, 17 and 21, the prior art of records do not teach or fairly suggest alone or in reasonable combination (in consideration of the claim as a whole) the limitations: 
the rendered image frame using layers of a reconstruction neural network model to produce second external state including a reconstructed rendered image frame with fewer artifacts compared with the rendered image frame.
The dependent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU CHEN/
Primary Examiner, Art Unit 2613